ORDER
PER CURIAM.
The statements of fact in these causes, appeals from convictions for aggravated sexual assault of a child and from indecency with a child, have not been filed. On November 24, 1986, this Court notified appointed counsel for appellant, the Honorable Terrey Cobb, that the statements of fact were overdue and advised him that if he did not respond to this notice, a hearing before the trial court might be ordered. *322Tex.R.App.P. 53(m) (West 1986). No response has been received.
These appeals are abated and the causes are remanded to the trial court. Upon remand, the trial court shall immediately conduct a hearing to determine the reason why no statements of fact have been filed. Among other things, the trial court shall determine whether appellant desires to prosecute these appeals, whether statements of fact were prepared by the court reporter, and whether the failure to timely file the statements of fact is the result of ineffective assistance by appellant’s counsel. At the conclusion of this hearing, the trial court shall enter written findings of fact and conclusions of law. The trial court shall also take such measures as are necessary to secure appellant’s rights on appeal, which may include ordering the court reporter to prepare statements of fact and appointing new counsel.
A record of the hearing before the trial court, including a transcription of the court reporter’s notes and copies of all orders, findings, and recommendations, shall be forwarded to the Clerk of this Court, for filing as a supplemental record in this cause, on or before February 13, 1987.
It is so ordered this 14th day of January, 1987.